DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention 1 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that a search burden would not exist of all inventions were searched.  This is not found persuasive because the vaccine composition of invention II can be used in a materially different method (testing antibodies specific for the vaccine).  Therefore, a search burden would exist if both inventions were examined together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2022.
	Claims 1-11 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Vassilieva et al. (Frontiers in Immunology, 2019, Vol. 10, pages 1-12).
The claimed invention is drawn to a vaccination method comprising administering intramuscularly and/or intradermally to a subject an effective amount of an influenza vaccine in combination with a saponin and an agonist of the intracellular stimulator of interferon genes pathway.
The subject is human, which is more than 65 years old.
The claimed invention also requires that the saponin is a mixture of saponins purified from an aqueous extract of the bark of the South American tree, Quillaia saponaria Molina.
The mixture of saponins comprises purified Quillaja saponins QA-7, QA-17, QA-18, and QA-21.
The mixture of saponins are formulated with squalene nanoparticles comprising sorbitan trioleate and polyoxyethylene sorbitan monooleate.
The agonist of the intracellular stimulator of interferon genes pathway is a cyclic dinucleotide.  The cyclic dinucleotide is selected from a cyclic-di-AMP, cyclic-di-GMP, cyclic-di-IMP, cyclic-AMP-GMP, cyclic-AMP-IMP, cyclic-GMP-IMP, and cyclic-GMP-AMP (cGAMP).  The cyclic dinucleotide comprises bis-3',5' linkage between the two nucleotides or comprise one 2',5' linkage and one 3’,5’ linkage. The cyclic dinucleotide is 2’,3’-cGAMP.  

Vassilieva et al. teach the presently claimed method administered a vaccine composition that comprises 2’,3’cGAMP combined with the saponins QA-7, QA-17, QA-18 and QA-21 and an influenza H1N1 vaccine. [see right column of page 2]  This composition is mixed with AddaVax, which contains squalene, sorbitan trioleate and tween. [see page 2, right column]  While Vassilieva et al. teach administering to mice, they also state that humans older than 65 are high risk for seasonal influenza infections. [see first paragraph of introduction]  Therefore, Vassilieva et al. anticipate the instant invention.  


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hipp et al. (US PGPub 2018/0296663).  
The claimed invention is drawn to a vaccination method comprising administering intramuscularly and/or intradermally to a subject an effective amount of an influenza vaccine in combination with a saponin and an agonist of the intracellular stimulator of interferon genes pathway.
The subject is human, which is more than 65 years old.
The agonist of the intracellular stimulator of interferon genes pathway is a cyclic dinucleotide.  The cyclic dinucleotide is selected from a cyclic-di-AMP, cyclic-di-GMP, cyclic-di-IMP, cyclic-AMP-GMP, cyclic-AMP-IMP, cyclic-GMP-IMP, and cyclic-GMP-AMP (cGAMP).  The cyclic dinucleotide comprises bis-3',5' linkage between the two nucleotides or comprise one 2',5' linkage and one 3’,5’ linkage. The cyclic dinucleotide is 2’,3’-cGAMP.  

Hipp et al. teach the administration of a formulation of a viral vaccine with at least one adjuvant. [see abstract and paragraphs 76-79, 431 and 446-448]  Hipp et al. further teach that the vaccine and include at least one second adjuvant as well and the intent is to delivery this vaccine to a subject. [see paragraphs 235 and 47]  Examples of the adjuvants to be used are saponins, such as QS-21 (also known as QA-21), and cyclic dinucleotides, such as 2’,3’ cGAMP, cGAMP, cdiAMP and cdiGMP. [see paragraphs 243, 252, 264 and 235-236]  The viral vaccines include those for different viruses, such as influenza viruses. [see paragraphs 264 and 353]  Hipp et al. teach that including adjuvants like these can improve immune responses in humans that are elderly or immunocompromised. [see paragraph 47]  The elderly individual includes those older than 65 years of age.  
Therefore, Hipp et al. anticipate the instant invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al. as applied to claims 1-4 and 8-11 above, and further in view of Kensil (US Patent 6231859).
The claimed invention also requires that the saponin is a mixture of saponins purified from an aqueous extract of the bark of the South American tree, Quillaia saponaria Molina.
The mixture of saponins comprises purified Quillaja saponins QA-7, QA-17, QA-18, and QA-21.
The mixture of saponins are formulated with squalene nanoparticles comprising sorbitan trioleate and polyoxyethylene sorbitan monooleate.

	The teachings of Hipp et al. are summarized above.  While they further teach that squalene based compounds, such as Addavax, can be combined with other adjuvants, such as QS-21 [see paragraph 234], they however do not teach that a mixture of saponins, QA-7, QA-17, QA-18 and Qa-21 can be used and mixed with squalene nanoparticles comprising sorbitan triolate and polyoxyethylene sorbitan monooleate.

	Kensil teaches a Quillaja Saponaria saponin composition comprising QS-7, QS-17, QS-18 and QS-21, which are equivalent to those presently claimed.  [see claim 1]  Kensil also teaches the combination of these saponins with an antigen in order to provide a synergistic effect in generating an improved immune response. [see claim 1]

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Hipp et al. in order to employ the saponins QA-7, QA-17, QA-18 and QA-21 and adding them to squalene nanoparticles comprising sorbitan triolate and polyoxyethylene sorbitan monooleate.  One would have been motivated to do so, given the suggestion by Hipp et al. that the a viral vaccine comprising adjuvants that include saponin (QS-21) and cyclic dinucleotides can be administered to humans and that squalene can be combined with other adjuvants, such as squalene containing products.  There would have been a reasonable expectation of success, given the knowledge that saponin compositions comprising QA-7, QA-17, QA-18 and QA-21 can be combined with viral vaccines to improve immune responses, as taught by Kensil.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648